DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 1/5/2022 have been entered.  Claims 25-30, 32-44 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-30, 32, 33, 35, 36, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication No. 2008/0086236) in view of Kehoe et al. (“A Survey of Research on Cloud Robotics and Automation”).
Saito teaches:
Re claim 25.  A method, comprising: 
processing data relating to a path of movement of a robotic device comprising or coupled to a sensor (Robot R, radio communication unit 150, Figure 39A; and position detecting section 231, monitoring section 232, Figure 39B); 
determining, based on the processed data, whether a communication demand is satisfied (S301-S302 monitor radio environment: good/cut-off, Figure 42); 
in response to the communication demand not being satisfied, modifying: 
(restoring radio after cut off by moving antenna, Figures 40A-D and 44; and paragraphs [0724-0727]); and/or 
an orientation of a tool of the robotic device to which the sensor is coupled; and 
in response to the communication demand not being satisfied after the orientation of the sensor and/or the tool has been modified, updating, based on the processed data, the path of movement to improve the radio communication (restore radio after cut off using movement history S349, Figures 44 and 45; and paragraphs [0781 and 0784-0787]).

	Saito fails to specifically teach: (re claim 25) the sensor in radio communication with a cloud platform. 
Kehoe teaches, at page 401, second column, first, fourth, and fifth paragraphs, using cloud computing to speed up computationally-intensive robotics applications such as robot navigation and planning the motion of robot manipulators in which the computation is split between the robot and the cloud.  This excerpt from Kehoe also teaches cloud based control is affected by network latency and quality of service.  
In view of Kehoe’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Saito, (re claim 25) the sensor in radio communication with a cloud platform; since Kehoe teaches using cloud computing to speed up computationally-intensive robotics applications such as robot navigation and planning the motion of robot manipulators in which the computation is split between the robot and the cloud.  

	Saito further teaches:
Re claim 26.  Wherein the improvement of the radio communication comprises a change of a radio communication parameter indicative of a quality of the radio communication (restored: yes S363, Figure 45).

	Saito fails to specifically teach: (re claim 27) wherein the processing is performed in the cloud platform; (re claim 29) wherein the updating the path of movement is based on updated path of movement data being generated in the cloud platform.
Kehoe teaches, at page 401, second column, first, fourth, and fifth paragraphs, using cloud computing to speed up computationally-intensive robotics applications such as robot navigation and planning the motion of robot manipulators in which the computation is split between the robot and the cloud.  This excerpt from Kehoe also teaches cloud based control is affected by network latency and quality of service.  
In view of Kehoe’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Saito, (re claim 27) wherein the processing is performed in the cloud platform; (re claim 29) wherein the updating the path of movement is based on updated path of movement data being generated in the cloud platform; since Kehoe teaches using cloud computing to speed up computationally-intensive robotics applications such as robot navigation and planning the motion of robot manipulators in which the computation is split between the robot and the cloud.  

	Saito further teaches:
Re claim 28.  Wherein the data relating to the path of movement to be processed is: generated by a robotic application coupled or integral to the robotic device (position detecting section 231 and monitoring section 232, Figure 39B).

	Saito fails to specifically teach: (re claim 28) wherein the data relating to the path of movement to be processed is: sent, by the robotic application, to the cloud platform for processing.
Kehoe teaches, at page 401, second column, first, fourth, and fifth paragraphs, using cloud computing to speed up computationally-intensive robotics applications such as robot navigation and planning the motion of robot manipulators in which the computation is split between the robot and the cloud.  This excerpt from Kehoe also teaches cloud based control is affected by network latency and quality of service.  
In view of Kehoe’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Saito, (re claim 28) wherein the data relating to the path of movement to be processed is: sent, by the robotic application, to the cloud platform for processing; since Kehoe teaches using cloud computing to speed up computationally-intensive robotics applications such as robot navigation and planning the motion of robot manipulators in which the computation is split between the robot and the cloud.  

	Saito further teaches:
Re claim 30.  Further comprising sending the communication demand for the radio communication to the cloud platform (S301-S302, Figure 42).

Re claim 32.  Wherein updating the path of movement to improve the radio communication comprises: modifying a speed of movement of the robotic device; and/or modifying coordinates of the path of movement within a predetermined range (S360, Figure 45).

Re claim 33.  Wherein the modifying the speed of movement of the robotic device comprises slowing down the speed of movement when the robotic device travels through an area in which quality of the radio communication is 3 of 10Application Ser. No. 16/650134 Attorney Docket No. 4015-11160 Client Docket No. P072609US01 above a predetermined threshold or when the robotic device is located at a location at which the quality of the radio communication is above the predetermined threshold (This claim further limits an optional step of claim 32. As this step remains optional, the limitations of claim 33 are still met by Saito as discussed with reference to claim 32.  Saito additionally teaches decelerating the movement speed at S304 when the radio environment is above a threshold between degraded and cut-off.).

Re claim 35.  Wherein the updating the path of movement comprises inserting a path segment into the path of movement, wherein quality of the radio communication is known for when the robotic device is located within the inserted path segment (S309 Figures 42 and 43).

Re claim 36.  Further comprising, in response to the communication demand not being satisfied: 
modifying an orientation of the sensor (restoring radio after cut off by moving antenna, Figures 40A-D and 44; and paragraphs [0724-0727]); 
modifying an orientation of a tool of the robotic device to which the sensor is coupled; 
modifying a speed of movement of the robotic device; and/or 
modifying coordinates of the path of movement within a predetermined range; 4 of 10Application Ser. No. 16/650134 Attorney Docket No. 4015-11160 Client Docket No. P072609US01 
wherein the path segment is inserted into the path of movement when none of the modifying the orientation of the sensor, the modifying the orientation of the tool, the modifying the speed, and the modifying the coordinates has led to the communication demand being satisfied (S309 Figures 42 and 43).

Re claim 43.  Wherein improvement of the radio communication comprises a change of a radio communication parameter indicative of (i) a quality of the radio communication of the sensor with a third device (restoring radio, Figure 44), and/or (ii) a radio communication property intrinsic to the sensor.

Re claim 44.  A system, comprising: 
a robotic device comprising or coupled to a sensor, the robotic device comprising a robotic application running thereon or coupled thereto (Robot R, radio communication unit 150, Figure 39A; and position detecting section 231, monitoring section 232, Figure 39B); and 

process data relating to a path of movement of the robotic device (position detecting section 231, monitoring section 232, Figure 39B); 
determine, based on the processed data, whether a communication demand is satisfied (S301-S302 monitor radio environment: good/cut-off, Figure 42); 
in response to the communication demand not being satisfied, modify: 
an orientation of the sensor (restoring radio after cut off by moving antenna, Figures 40A-D and 44; and paragraphs [0724-0727]); and/or 
an orientation of a tool of the robotic device to which the sensor is coupled; and 
in response to the communication demand not being satisfied after the orientation of the sensor and/or the tool has been modified, update, based on the processed data, the path of movement to improve the radio communication (restore radio after cut off using movement history S349, Figures 44 and 45; and paragraphs [0781 and 0784-0787]).

Saito fails to specifically teach: (re claim 44) the sensor in radio communication with a cloud platform; and 
the cloud platform, the cloud platform in communication with the robotic application. 

In view of Kehoe’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Saito, (re claim 44) the sensor in radio communication with a cloud platform; and the cloud platform, the cloud platform in communication with the robotic application; since Kehoe teaches using cloud computing to speed up computationally-intensive robotics applications such as robot navigation and planning the motion of robot manipulators in which the computation is split between the robot and the cloud.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication No. 2008/0086236) as modified by Kehoe et al. (“A Survey of Research on Cloud Robotics and Automation”) as applied to claim 30 above, and further in view of Dang et al. (US Patent No. 11,096,069)
The teachings of Saito have been discussed above.  Saito fails to specifically teach: (re claim 37) further comprising determining radio channel capacity of a radio communication channel associated with the radio communication; and wherein the determining whether the communication demand is satisfied is based on the radio channel capacity.

In view of Dang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Saito, (re claim 37)  further comprising determining radio channel capacity of a radio communication channel associated with the radio communication; and wherein the determining whether the communication demand is satisfied is based on the radio channel capacity; since Dang teaches overall communication quality is determined based on channel capacity. Using channel capacity to determine the communication quality is a known method of determining a connection strength and would produce the predictable result of successfully determining the quality of a connection.  

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication No. 2008/0086236) as modified by Kehoe et al. (“A Survey of Research on Cloud Robotics and Automation”) as applied to claim 30 above, and further in view of Bassiri et al. (CA 2979242)
The teachings of Saito have been discussed above.  Saito fails to specifically teach: (re claim 38) wherein determining whether the communication demand is satisfied is based on determining a path loss of the radio communication for a path point of the path of movement; and (re claim 39) wherein determining the path loss comprises comparing a first, current bandwidth of the radio communication for the path point with a second, previously determined bandwidth of the radio communication for 
Bassiri teaches, at the abstract, determining an estimated received signal strength at a plurality of points within a wireless coverage area, and comparing this estimated received signal strength with an actual received signal strength at each point to update the available data.  At page 5, lines 7-12, performing these steps based on path loss.
In view of Bassiri’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Saito, (re claim 38) wherein determining whether the communication demand is satisfied is based on determining a path loss of the radio communication for a path point of the path of movement; and (re claim 39) wherein determining the path loss comprises comparing a first, current bandwidth of the radio communication for the path point with a second, previously determined bandwidth of the radio communication for the path point; wherein data relating to the second, previously determined bandwidth is stored in a radio communication database or radio coverage database; since Bassiri teaches determining an estimated received signal strength at a plurality of points within a wireless coverage area, and comparing this estimated received signal strength with an actual received signal strength at each point to update the available data, as well as performing these steps based on path loss.  This produces a map of expected wireless signal characteristics usable for determining a path that will satisfy the communication requirements for a robot.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Publication No. 2008/0086236) as modified by Kehoe et al. (“A Survey of Research on Cloud Robotics and Automation”) as applied to claim 25 above, and further in view of Examiner’s Official Notice.
The teachings of Saito have been discussed above.  Saito fails to specifically teach: (re claim 40) wherein the data relating to the path of movement comprises: 
Cartesian points of the path of movement; 
an orientation of an effector of the robotic device; and/or 
a time for an effector or another part of the robotic device to reach one or more predetermined points on the path of movement.

The examiner is taking official notice that Cartesian coordinates are a well-known and customary way of representing areas and point positions in the field of robotics, such as those laid out at paragraph [0543] of Saito.  Such representation provides a coordinate system which is natural to both the robot and the humans programming the robot.  
In view of Official Notice’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Saito, (re claim 40) wherein the data relating to the path of movement comprises: Cartesian points of the path of movement; an orientation of an effector of the robotic device; and/or a time for an effector or another part of the robotic device to reach one or more predetermined points on the path of movement; since Cartesian coordinates are a well-known and customary way of representing areas and .  

Allowable Subject Matter
Claims 34 and 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 8, filed 1/5/2022, with respect to the objection to claim 36, and the 35 U.S.C. § 112 rejections to claims 34 and 36 have been fully considered and are persuasive.  The objection to claim 36, and the 35 U.S.C. § 112 rejections to claims 34 and 36 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 1/5/2022, with respect to the rejection(s) of claim(s) 25 and 44 under 35 U.S.C. § 102 in view of Zou (CN105223950) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Saito et al. (US Publication No. 2008/0086236) as modified by Kehoe et al. (“A Survey of Research on Cloud Robotics and Automation”) as discussed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664